Citation Nr: 0943145	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-34 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision rendered by the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Veteran testified before the undersigned at a hearing 
held in April 2008.  A transcript of the hearing is of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
hepatitis C was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.


CONCLUSION OF LAW

Hepatitis C was not incurred as a result of military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 
3.303 (2009). 






REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran received initial VCAA notice by way of November 
2003 correspondence.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist him 
in completing his claim, and identified his duties in 
obtaining information and evidence to substantiate his claim.  
He received additional VCAA notice in January 2005.  The 
Veteran was not provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disability under consideration, pursuant to 
the recent holding in the Dingess decision.  However, as his 
claim is being denied, no disability rating or effective date 
is to be assigned and no prejudice arises.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records and VA and non-VA medical treatment records.  He was 
also afforded a VA examination.  He has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

Risk factors for hepatitis C include IV drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  VBA letter 
211B (98-110) November 30, 1998.

Analysis

The Veteran asserts that his hepatitis C is related to 
service.  He has alleged a risk factor of exposure to blood 
during combat service in Vietnam.  In a December 2003 written 
statement he indicated that during combat he "had to walk 
through water and had cuts and scrapes."  

During his hearing in April 2008, the Veteran testified that 
he was first diagnosed with "non A, B hepatitis" in 1973, 
when he attempted to donate blood at a private hospital.  He 
stated that he tried to secure these medical records but was 
unsuccessful.  He also denied a history of intravenous (IV) 
drug use and stated that he was exposed to blood "up to his 
neck" during his combat service.  He also indicated that a 
tattoo was started in service.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that hepatitis C was 
not incurred as a result of service.  

Service treatment records reflect that hepatitis C was not 
diagnosed or treated in service.  The October 1967 separation 
examination report did not indicate any tattoos or body 
piercings on the Veteran's body, but does reflect that he was 
treated for gonorrhea in Vietnam.  The Board acknowledges 
that the evidence of gonorrhea in Vietnam indicates high-risk 
sexual activity in service, a cited risk factor for hepatitis 
C.  Nonetheless, service treatment records show no diagnosis 
the disease.  

Post-service VA medical records show diagnosis and treatment 
for hepatitis C beginning in July 2003.  While the Veteran 
has testified that he was diagnosed with "non A, B 
hepatitis" in 1973, he also testified that he was 
unsuccessful in securing the related medical records.  
Without these records, the Board is unable to confirm his 
statement.  The evidentiary record also shows the Veteran had 
several post-service risk factors for hepatitis C, including 
intranasal cocaine abuse; a history of unprotected sex with 
various partners (i.e. high-risk sexual activity); and the 
receipt of a tattoo.  Regarding the tattoo, the Board finds 
that the Veteran's testimony of a tattoo in service is not 
credible.  The October 1967 separation examination did not 
indicate the presence of a tattoo and the VA records show 
that the Veteran told medical providers that his tattoo was 
received in 1986.  All of these post-service risk factors 
represent possible intercurrent causes for his hepatitis C 
and provide further evidence against the claim.  See 38 
C.F.R. § 3.303(b).  

The Board notes that the Veteran's testimony of exposure to 
blood during combat is certainly plausible and generally 
consistent with the circumstances of combat.  However, 
pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat Veteran's alleged disability.  The Veteran is required 
to meet his evidentiary burden as to service connection, such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Dalton; Libertine. 

The comparative likelihood of transmission of the hepatitis C 
virus from different risk factors, to include in-service and 
post-service infection risk factors, requires a medical 
determination.  Therefore, the Board must rely upon a medical 
opinion offered by a provider with the requisite expertise.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Veteran 
was afforded a VA examination in May 2009.  At this 
examination, he denied any history of IV drug use and blood 
transfusions.  He reported combat blood exposure; occasional 
sex with various partners that was "usually protected;" a 
tattoo in 1986; and intranasal cocaine in the 1980s.  The 
diagnosis was hepatitis C, non-detectable with response to 
therapy.  The examiner explained that although the exposure 
to blood during battle conditions in Vietnam would 
potentially be a source of hepatitis infection, it would 
require the Veteran having had an open wound or sore to have 
contracted it and he gave no history of that.  The examiner 
opined that there was nothing in the record to suggest he 
contracted the hepatitis during his military career and that 
it was more likely than not that hepatitis C was acquired 
sometime after service, but prior to 1972.  

The medical opinion by the VA examiner is entitled to 
significant probative value because it is based on a thorough 
review of the file and available treatment records and the 
examiner provided a rationale for his opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  Absent competent 
evidence to the contrary, the Board is not in a position to 
further question the results of this examination.  See 
Colvin, 1 Vet. App. 171 (1991).  Thus, the Board finds the VA 
examiner's opinion as to the onset and etiology of the 
Veteran's hepatitis C more probative than the Veteran's 
account given the examiner's training, review of the 
Veteran's medical history and the explanation he offered for 
his impression.  As such, the preponderance of the evidence 
is against the claim; therefore, service connection must be 
denied.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


